
	
		I
		111th CONGRESS
		1st Session
		H. R. 3705
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Ellison (for
			 himself, Mr. McGovern,
			 Mr. Grijalva,
			 Mr. Conyers,
			 Mr. Serrano, and
			 Mr. Hastings of Florida) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  and the Child Nutrition Act of 1966 to increase the number of children eligible
		  for free school meals.
	
	
		1.Short titleThis Act may be cited as the
			 Expand School Meals Act of
			 2009.
		2.Free lunch
			 eligibility
			(a)In
			 generalSection 9(b)(1) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(1)) is
			 amended—
				(1)by redesignating subparagraph (B) as
			 subparagraph (D);
				(2)by striking
			 (b)(1)(A) Not and inserting the following:
					
						(b)Income
				eligibility guidelines
							(1)Establishment
								(A)In
				generalNot
								;
				(3)in subparagraph
			 (A)—
					(A)in the first sentence, by striking
			 and reduced price;
					(B)by striking
			 The income guidelines for determining eligibility for free lunches shall
			 be 130 percent and inserting the following:
						
							(B)Free
				lunchesThe income guidelines for determining eligibility for
				free lunches shall be 185
				percent.
							;
					(C)by striking the
			 third sentence; and
					(D)by striking
			 The Office and inserting the following:
						
							(C)Frequency of
				revisionsThe Office
							;
				and
					(4)in subparagraph
			 (D) (as redesignated by paragraph (1))—
					(A)by striking
			 (D) The and inserting the following:
						
							(D)Amount of
				revisionsThe
							;
				and
					(B)by striking
			 subparagraph (A) of this paragraph and inserting
			 subparagraph (C).
					(b)Conforming
			 amendments
				(1)Section 9 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1758) is
			 amended—
					(A)in subsection
			 (b)—
						(i)by
			 striking free and reduced price each place it appears (other
			 than paragraph (7)) and inserting free;
						(ii)by
			 striking free or reduced price each place it appears and
			 inserting free;
						(iii)in
			 paragraph (2)(B)(i), by striking , and shall contain and all
			 that follows through or reduced price lunches;
						(iv)in
			 paragraph (3)—
							(I)in subparagraph
			 (E)(iii), by striking free or reduced-price each place it
			 appears and inserting free; and
							(II)in subparagraph
			 (F)—
								(aa)in
			 clause (i), by striking Subject to clauses (ii) and (iii) and
			 inserting Subject to clause (ii),;
								(bb)in
			 clause (ii)(II), by striking 133 percent both places it appears
			 in items (aa) and (bb) and inserting 185 percent;
								(cc)by
			 striking clause (iii); and
								(dd)by
			 redesignating clauses (iv) and (v) as clauses (iii) and (iv),
			 respectively;
								(v)in
			 paragraph (7)—
							(I)in the paragraph
			 heading, by striking and
			 reduced price and inserting meals;
							(II)by striking
			 and reduced price policy each place it appears and inserting
			 meals policy; and
							(III)in subparagraph
			 (B), by striking and reduced price meals and inserting
			 meals;
							(vi)in paragraph
			 (9)—
							(I)in the paragraph
			 heading, by striking and
			 reduced price;
							(II)by striking
			 subparagraph (B); and
							(III)by redesignating
			 subparagraph (C) as subparagraph (B);
							(vii)in paragraph
			 (10), by striking or a reduced price lunch; and
						(viii)in paragraph
			 (11), in the first sentence, by striking or reduced price
			 lunches;
						(B)in subsection (c),
			 in the third sentence, by striking or at a reduced cost;
					(C)in subsection (d),
			 by striking or reduced price each place it appears; and
					(D)in subsection (e),
			 by striking , reduced price,.
					(2)Section 11 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1759a) is
			 amended—
					(A)in subsection
			 (a)—
						(i)in paragraph
			 (1)—
							(I)in subparagraph
			 (A), by striking and the product obtained by multiplying and all
			 that follows through for such fiscal year;
							(II)in subparagraph
			 (B)—
								(aa)by striking
			 or reduced price lunches the first place it appears;
								(bb)by striking
			 or reduced price lunches, as the case may be; and
								(cc)by striking
			 and reduced price lunches;
								(III)in subparagraph
			 (C)—
								(aa)in clause (ii),
			 by striking or reduced price lunches or breakfasts each place it
			 appears; and
								(bb)in clause (iii),
			 by striking or reduced price; and
								(IV)in subparagraph
			 (D), by striking and reduced price lunches each place it appears
			 in clauses (iii) and (iv);
							(ii)in paragraph (2),
			 by striking and the special assistance factor for reduced price
			 and all that follows through free lunches; and
						(iii)in paragraph
			 (3)(B)(iii)(I), by striking or reduced price;
						(B)in subsection (b),
			 in the first sentence, by striking and reduced price;
					(C)in subsection (d),
			 by striking and the average number of children who received reduced
			 price lunches each place it appears paragraphs (1) and (2); and
					(D)in subsection
			 (e)—
						(i)in the second
			 sentence, by striking , and shall serve meals at a reduced price
			 and all that follows through such section; and
						(ii)in the third
			 sentence, by striking or reduced priced.
						(3)Section 12(l)(4)
			 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(l)(4)) is
			 amended—
					(A)in subparagraph
			 (C), by striking and reduced price;
					(B)by striking
			 subparagraph (D);
					(C)in subparagraph
			 (H), by striking or reduced price; and
					(D)by redesignating
			 subparagraphs (E) through (M) as subparagraphs (D) through (L).
					(4)Section 13 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is
			 amended—
					(A)in subsection
			 (a)—
						(i)in paragraph
			 (1)(C)—
							(I)by striking
			 or reduced price; and
							(II)by striking
			 and reduced price; and
							(ii)in paragraph (5),
			 by striking or reduced price; and
						(B)in subsection
			 (f)(3), by striking or reduced price.
					(5)Section 17 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is
			 amended—
					(A)in subsection
			 (a)(2)(B)(i), by striking or reduced price;
					(B)in subsection
			 (c)—
						(i)in paragraph (1),
			 by inserting (as calculated on the day before the date of enactment of
			 the Expand School Meals Act of
			 2009) after lunches, reduced price
			 lunches;
						(ii)in paragraph (2),
			 by inserting (as calculated on the day before the date of enactment of
			 the Expand School Meals Act of
			 2009) after breakfasts, reduced price
			 breakfasts; and
						(iii)by striking
			 paragraph (4) and inserting the following:
							
								(4)Determinations
									(A)Free
				mealsDeterminations with regard to eligibility for free meals
				and supplements shall be made in accordance with the income eligibility
				guidelines for free lunches under section 9.
									(B)Reduced price
				mealsDeterminations with regard to eligibility for reduced price
				meals and supplements shall be made in accordance with the income eligibility
				guidelines for reduced price lunches under section 9, as in effect on the day
				before the date of enactment of the Expand
				School Meals Act of
				2009.
									;
						(C)in subsection
			 (f)(3)—
						(i)by striking
			 or reduced price each place it appears; and
						(ii)in subparagraph
			 (A)(iii)(II)(aa), in the item heading, by striking or reduced price; and
						(D)in subsection
			 (r)(1)(B), by striking or reduced price.
					(6)Section 17A(c)(1)
			 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766a(c)(1)) is
			 amended in the matter preceding subparagraph (A) by striking or reduced
			 price.
				(7)Section 18 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by
			 striking subsection (i).
				(8)Section 19 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769a) is
			 amended—
					(A)by striking
			 or reduced price each place it appears; and
					(B)by striking
			 and reduced price each place it appears.
					(9)Section 20(b) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1769b(b)) is
			 amended by striking and reduced price.
				(10)Section
			 21(a)(1)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1769b–1(a)(1)(B)) is amended—
					(A)in the matter
			 preceding clause (i), by striking or reduced price; and
					(B)in clause (iii),
			 by striking and reduced price.
					(c)Transition
			 rulesThe Secretary of Agriculture shall carry out the amendments
			 made by paragraphs (2) and (8) of subsection (b) in accordance with transition
			 rules established by the Secretary.
			3.Free breakfast
			 eligibility
			(a)In
			 generalSection 4 of the
			 Child Nutrition Act of 1966 (42 U.S.C. 1733) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A)(i)(II)—
							(I)by striking
			 , for reduced price breakfasts,; and
							(II)by striking
			 or reduced price;
							(ii)in
			 subparagraph (B)—
							(I)in the third
			 sentence, by striking or reduced price; and
							(II)by striking the
			 second sentence;
							(iii)by
			 striking subparagraph (C);
						(iv)by
			 redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D),
			 respectively; and
						(v)in
			 subparagraph (D) (as so redesignated)—
							(I)in the
			 subparagraph heading, by striking and reduced price and inserting
			 meals;
							(II)by striking
			 and reduced price policy each place it appears and inserting
			 meals policy; and
							(III)by striking
			 and reduced price meals and inserting meals;
			 and
							(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking or reduced price; and
						(ii)by
			 striking subparagraph (C); and
						(2)in subsections
			 (d)(1)(A) and (e)(1)(A), by striking or at a reduced price each
			 place it appears.
				(b)Conforming
			 amendments
				(1)Section 7 of the
			 Child Nutrition Act of 1966 (42 U.S.C. 1776) is amended—
					(A)in subsection
			 (e)(2)(B)(ii), by striking or reduced price; and
					(B)in subsection (i),
			 by striking and reduced price each place it appears in
			 paragraphs (2)(B)(iii) and (3)(B)(i).
					(2)Section
			 17(d)(2)(A)(i) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(2)(A)(i))
			 is amended by striking and reduced price.
				(3)Section 20(b) of
			 the Child Nutrition Act of 1966 (42 U.S.C. 1789(b)) is amended by striking
			 and reduced-price.
				
